UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6965


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:06-cr-00008-GEC-1; 5:14-cv-80742-GEC-RSB)


Submitted:   October 16, 2014             Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se.    Ronald Mitchell Huber,
Assistant United States Attorney, Charlottesville, Virginia; Jeb
Thomas Terrien, Assistant United States Attorney, Harrisonburg,
Virginia, for Plaintiff.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugene       Ross    Cousins         seeks       to    appeal        the       district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it on

that    basis.      The    order      is       not    appealable          unless       a    circuit

justice    or    judge    issues      a    certificate            of   appealability.            28

U.S.C. § 2253(c)(1)(B) (2012).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                            When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating              that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.    Cockrell,          537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                     Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Cousins has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally,        we       construe          Cousins’      notice       of    appeal

and    informal    brief    as     an      application            to     file    a     second    or

                                                2
successive § 2255 motion.         United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).          In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

      (1) newly discovered evidence that . . . would be
      sufficient to establish by clear and convincing
      evidence that no reasonable factfinder would have
      found the movant guilty of the offense; or

      (2) a new rule of constitutional law, made retroactive
      to cases on collateral review by the Supreme Court,
      that was previously unavailable.

28   U.S.C.    § 2255(h)   (2012).    Cousins’     claims     do    not   satisfy

either of these criteria.          Therefore, we deny authorization to

file a successive § 2255 motion.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in    the    materials

before   this    court   and   argument   would   not   aid   the    decisional

process.



                                                                      DISMISSED




                                      3